BROADDUS, P. J.
Mandamus. Relator’s application for the writ is to compel respondents, judges of the county court of Boone county, to issue to him a license to conduct a dramshop in the city of Centralia. It is conceded that he is entitled to such license unless the alleged adoption of the Local Option Law outside of the city of Columbia, a city of more than twenty-five hundred inhabitants, precludes him that privilege. Centralia having less than twenty-five hundred inhabitants is governed by the Local Option Law if it has been legally adopted in the county of Boone.
Relator contends that the election for the adoption of said law was invalid because there was no legal notice given for the holding of such election.
The only notice given for said election was in the Columbia Statesman published in the said city of Columbia. At the time there was published in the county outside of said city newspapers at Hallsville, Sturgeon, Rocheport, Ashland and Hartsburg.
The contention is that in order to constitute a valid publication of the election, it should have been published in a newspaper within the territorial limits of that part of the county to be affected by the adoption of the law.
Section 3029, Revised Statutes 1899, providing for notice of election under the law reads as follows: “Notice of such election shall be given by publication in some newspaper published in the county,” etc. The publication in question was a literal compliance with the requisition of the statute. There is no ambiguity whatever as to where such notices shall be published.
However relator insists that in construing the statute the rule of reasonableness and common sense should he applied. It is well said that: “The first rule for the interpretation of statutes is that their meaning-must be collected, if possible, from the language used. Of course, if a certain interpretation would lead to absurd or iniquitous results, it -will not be adopted; *326unless compelled by the language.” [Moorshead v. United Railways Co., 119 Mo App. l. c. 576.]
The language of the statute under consideration in the most unequivocal terms directs that the notice shall be published in some newspaper published in the county, but it is left to the county court to determine the particular newspaper in which it shall be published. The Legislature wisely left it to the discretion of the county courts to determine, in what newspaper of the county such publication would be the best adapted to notify the voters of the time when the contemplated election would take place. There might be such an abuse of this discretion in the county court in selecting some newspaper of such limited circulation that the notice would not be received but by a very small proportion of the voters. Under such a condition the election would not be an expression of the voters of the district but only of a small part of them. Perhaps in this instance if notice of the election had been published outside of Columbia remote from another section of the county, it Avould not have reached the voters in that section.
It is a part of the history of the State that the Columbia Statesman is a publication of high standing and large circulation for one of its class. From our point of view there could not have been selected a newspaper in the county better calculated to carry notice to the voters of the territory in which the election was to be held. And we do not mean to say that had the notice been published in any other of these named, the purp.ose of the statute would not have been equally as well carried out. But we do mean to say that the discretion vested in the county court was not abused. The action of the circuit court in refusing the writ is affirmed.
All concur.